The Surrogate.
I must deny the motion for a new hearing herein. I am not entirely satisfied that, by the exercise of reasonable diligence, the respondent’s attorney might not, before trial, have discovered the evidence upon which he now relies. And, besides, he does not present the affidavits of the persons from whom he expects the additional testimony or show why he has failed so to do. This circumstance is of itself fatal to his application (Shumway v. Fowler, 4 *287Johns., 425; Denn v. Morrell, 1 Hall, 382; Sheppard v. Sheppard, 5 Hals., 250; Smith v. Cushing, 18 Wisc., 295; Gould v. Moore, 40 N. Y. Sup’r., 387; Arnold v. Skaggs, 35 Cal., 684; Cowan v. Smith, 35 Ill., 416; Bright v. Wilson, 7 B. Mon., 122).